Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 22, 2016

The Court of Appeals hereby passes the following order:

A16A1956. TOOMER v. HANAFI, et al.

      Following a denial of her second motion for an extension of time in which to
file her initial appellant’s brief, Toomer asks this Court to remand to the lower court
to allow for completion of the entire appellate record and its transmission to this
Court. Toomer’s request is hereby GRANTED. When the entire appellate record is
prepared, the matter may then be transmitted to and re-docketed with the Court of
Appeals. Upon re-docketing, briefing by the parties should proceed in accordance
with Court of Appeals Rule 23.


                                        Court of Appeals of the State of Georgia
                                                                             07/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from

                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court

                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.